       Case 1:11-cv-10230-MLW Document 650 Filed 10/20/20 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,                      No. 11-cv-10230 MLW
on behalf of itself and all others similarly situated,

                                  Plaintiffs,

v.

STATE STREET BANK AND TRUST COMPANY,

                                  Defendant.

ARNOLD HENRIQUEZ, MICHAEL T. COHN,                       No. 11-cv-12049 MLW
WILLIAM R. TAYLOR, RICHARD A. SUTHERLAND,
and those similarly situated,

                                  Plaintiffs,

v.

STATE STREET BANK AND TRUST COMPANY,
STATE STREET GLOBAL MARKETS, LLC and
DOES 1-20,

                                  Defendants.

THE ANDOVER COMPANIES EMPLOYEE SAVINGS No. 12-cv-11698 MLW
AND PROFIT SHARING PLAN, on behalf of itself, and
JAMES PEHOUSHEK-STANGELAND, and all others
similarly situated,

                                  Plaintiffs,

v.

STATE STREET BANK AND TRUST COMPANY,

                                  Defendant.


OPPOSITION OF CUSTOMER CLASS COUNSEL TO THE HAMILTON LINCOLN
          LAW INSTITUTE’S MOTION FOR ATTORNEYS’ FEES




                                                1
          Case 1:11-cv-10230-MLW Document 650 Filed 10/20/20 Page 2 of 7




        The Thornton Law Firm, Lieff Cabraser, and Labaton Sucharow (collectively, “Customer

Class Counsel”) submit this Opposition to the Hamilton Lincoln Law Institute1 Center for Class

Action Fairness’s (“CCAF”) Motion for Attorneys’ Fees (Dkt. 647). CCAF raises an argument

unsupported by precedent that, as volunteer amicus, it is entitled to an attorneys’ fee award, and

that Customer Class Counsel should bear those costs. For the reasons explained herein, CCAF is

not entitled to a fee award, and the Court should deny this request.

                                                ARGUMENT

        CCAF is not entitled to attorneys’ fees for the work that it did on a voluntary basis. The

law is clear that “before a federal court may charge the legal fees of amici curiae to a party for

services rendered to the court . . . the court must appoint[] an amicus curiae who renders services

which prove beneficial to a solution of the questions presented.” Morales v. Turman, 820 F.2d

728, 731 (5th Cir. 1987) (internal quotations omitted) (emphasis in original); see also A. Hirsh,

Inc. v. United States, 948 F.2d 1240, 1250-51 (Fed. Cir. 1991) (amicus not entitled to §1927 fees

because it appeared “solely as a volunteer” and costs were not incurred because of plaintiff’s

conduct, but “by [amicus’s] own conduct in voluntarily becoming an amicus”); Miller-Wohl Co.

v. Comm’r of Labor & Indus., 694 F.2d 203, 205 (9th Cir. 1982) (“But these amici fail to satisfy

the underlying requirement: they were volunteers, not appointees.”); Vought v. Bank of Am.,

N.A., No. 10-CV-2052, 2013 WL 3336883, at *2 (C.D. Ill. July 2, 2013) (denying amicus’s

motion for fees and noting, “not only did this court not appoint or request [Amicus’s]

participation as an amicus, [Amicus] specifically filed a motion for leave to file her objection as

amicus curiae”); 10 Moore’s Federal Practice – Civ. § 54.173 (2020) (“[T]he participation of the


1
 CCAF is currently a sub-unit of the non-profit Hamilton Lincoln Law Institute. It was previously housed at the
Competitive Enterprise Institute (“CEI”).

                                                        2
            Case 1:11-cv-10230-MLW Document 650 Filed 10/20/20 Page 3 of 7



amicus in the action is entirely voluntary, and any attorney’s fees incurred are voluntary as

well.”). Compare Schneider v. Lockheed Aircraft Corp., 658 F.2d 835, 853 (D.C. Cir. 1981)

(awarding fees to amicus that had been appointed by the court).

           CCAF acknowledges that it was not appointed by the Court. 2 Instead, CCAF argues that

it is entitled to fees because it was “effectively” appointed. This argument fails both legally and

factually. CCAF has failed to cite a single case in which an “effectively” appointed amicus was

awarded fees. As CCAF itself stated, “[n]o ‘awards in similar cases’ exist because no award like

the one CCAF requests has been requested[.]” Dkt. 647 at 18. While CCAF claims that its

situation falls somewhere between Morales (where amicus was a volunteer) and Schneider

(where amicus was appointed), this is simply not the case. In Morales, the court allowed amici

to act almost as if they were a party to the case, doing everything from participating in discovery

to examining witnesses at trial. 820 F.2d at 731. However, amici never “assumed the obligation

of representing the plaintiff class.” Id. at 730. Despite their heavy involvement and the court’s

broad allowances, “Amici were [still] volunteers . . . not appointees,” and thus were not entitled

to fees. Id. at 731. If the amici in Morales were not “effectively” appointed after being allowed

to participate in all stages and aspects of the proceedings, neither was CCAF. Like the amici in

Morales, the Court “did not seek the aid of [CCAF], but allowed them to participate at their

request.” See id.

           The record makes clear that CCAF was not “effectively” appointed. CCAF voluntarily

inserted itself into these proceedings, and while the Court allowed CCAF to participate, it

declined to grant CCAF’s requests to be appointed. 3 At all times, CCAF’s participation was


2
    CCAF does not argue that it could (and it cannot) be appointed retroactively.
3
 CCAF moved to be appointed guardian ad litem for the class, or alternatively as amicus for the Court, on February
17, 2017 (Dkt. 126).

                                                            3
          Case 1:11-cv-10230-MLW Document 650 Filed 10/20/20 Page 4 of 7



voluntary. It was never compelled to attend any hearing or submit any briefing. In fact,

throughout the proceedings, the Court reminded CCAF of the voluntary nature of its

involvement. See Dkt. 170 (granting Mr. Frank’s pro hac vice motion “for the purpose of

allowing Mr. Frank to appear as amicus on Mar 7, 2017, and in the future if authorized by the

Court” (emphasis added)); Dkt. 187 at 2 (setting deadline for CCAF to respond to the extent it

“wish[ed] to comment” (emphasis added)); Aug. 9, 2018 Hr’g Tr. at 42:2-5 (Dkt. 448) (“You

have to file a request to file a brief on an issue, or if I think it would be helpful, I might ask you,

but you better not depend on that. And we’ll see when the time comes.”); Dkt. 502 (ordering

that “responses by [Lieff, Thornton], and, if it wishes, the Competitive Enterprise Institute, shall

be filed . . .” (emphasis added)); Dkt. 518 at 2 (providing that CCAF “may . . . submit a

memorandum” (emphasis added)). The Court’s permissive language and reminders that CCAF

must “request to file a brief” evidence the exact opposite of an effective appointment. CCAF

apparently understood this, as even now it describes its motion for guardian ad litem as an “offer

not accepted.” 4 Bednarz Decl. at ¶ 30 (Dkt. 647-1).

        Nevertheless, CCAF claims that it should be compensated for the work it did at the

Court’s “request.” But CCAF’s attempt to twist the Court’s words into “requests” for its

participation falls flat. In its July 31, 2018 Order, the Court inquired as to whether CCAF was

still willing and able to serve as guardian ad litem, and relatedly, whether CCAF believed the

Special Master could respond to Customer Class Counsel’s objections.5 See Dkt. 410. This

“request” was merely further inquiry into the motion that CCAF submitted when it voluntarily


4
  In its Amended Motion, CCAF asked for leave to participate as guardian ad litem for the class or as an amicus for
the Court. Dkt. 154. While CCAF’s motions and the Court’s orders focused primarily on the request to serve as
guardian ad litem, the Court did not grant either request.
5
  The Court’s request for CCAF to opine on the Court’s authority to permit the Master to address the objections
related directly to CCAF’s pending motion. If the Special Master could not respond to the objections, the purported
need for court-appointed amicus or a guardian ad litem may have increased.

                                                         4
          Case 1:11-cv-10230-MLW Document 650 Filed 10/20/20 Page 5 of 7



inserted itself into the proceedings. It is inconceivable that the Court’s request for CCAF to

provide more information regarding why an appointment should be made could be construed to

effectively make such an appointment. Following the July 31, 2018 Order, CCAF submitted an

amended motion to participate as guardian ad litem, or in the alternative as amicus. In that

motion, CCAF stated that “[e]ven if CCAF’s motion to defend class interests as guardian ad

litem is denied, CCAF intends to assist the Court concerning any settlement between counsel and

the Special Master.” Dkt. 451 at 9. Thus, it should have come as no surprise to CCAF when the

Court asked how CCAF wished to participate in the hearing on that very matter. Yet again,

CCAF attempts to mischaracterize the Court’s words. The October 11, 2018 Order (Dkt. 488)

did not serve as a “request” for CCAF’s participation; it simply acknowledged CCAF’s own

expressed desire to continue participating as a volunteer. If the Court wanted to appoint CCAF,

it would have done so. It did not. Now, after voluntarily participating in these proceedings with

no expectation of compensation and no official responsibility, CCAF cannot be awarded

attorneys’ fees.6

                                                    Conclusion

         CCAF has failed to cite any law in support of its assertion that it is entitled to attorneys’

fees as volunteer amicus. Recognizing the lack of authority, CCAF presents the creative

argument that it was “effectively” appointed. This Court would have explicitly appointed CCAF

if it wished to do so. Instead, the Court explicitly declined to grant CCAF’s motions for



6
  Although there is no basis for the Court to award CCAF any attorneys’ fees, Customer Class Counsel respectfully
submits that if the Court were to do so, it would be clearly inequitable to charge Customer Class Counsel for the
service of both the Special Master (and the Special Master’s so-called legal expert, Prof. Gillers, and consultant, Mr.
Toothman) and the amicus. While no recovery is warranted, to the extent that the Court does grant an award, the
fees may be paid from the common fund based on the common benefit of $6.2 million that CCAF claims to have
added to it. See US Airways, Inc. v. McCutchen, 569 U.S. 88, 96 (2013) (“[A] litigant or a lawyer who recovers a
common fund for the benefit of persons other than himself or his client is entitled to a reasonable attorney’s fee from
the fund as a whole.” (quoting Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980))).

                                                          5
        Case 1:11-cv-10230-MLW Document 650 Filed 10/20/20 Page 6 of 7



appointment, and continually reminded CCAF that it needed to seek permission to participate as

amicus. CCAF’s role was always voluntary, and consequently, it is not entitled to fees.


Dated: October 20, 2020                             Respectfully submitted,

                                                     /s/ Brian T. Kelly
                                                    Brian T. Kelly (BBO No. 549566)
                                                    Joshua C. Sharp (BBO No. 681439)
                                                    NIXON PEABODY LLP
                                                    Exchange Place
                                                    53 State Street
                                                    Boston, MA 02109
                                                    Tel: (617) 345-1000
                                                    Fax: (844) 345-1300
                                                    bkelly@nixonpeabody.com
                                                    jsharp@nixonpeabody.com

                                                    Counsel for the Thornton Law Firm LLP


                                                    /s/ Joan A. Lukey
                                                    Joan A. Lukey (BBO No. 307340)
                                                    Justin J. Wolosz (BBO No. 643543)
                                                    Stuart M. Glass (BBO No. 641466)
                                                    Choate, Hall & Stewart LLP
                                                    Two International Place
                                                    Boston, MA 02110
                                                    Tel: (617) 248-5000
                                                    Fax: (617) 248-4000
                                                    joan.lukey@choate.com
                                                    jwolosz@choate.com
                                                    sglass@choate.com

                                                    Counsel for Labaton Sucharow LLP


                                                    /s/ Richard M. Heimann
                                                    Richard M. Heimann (pro hac vice)
                                                    Lieff Cabraser Heimann & Bernstein, LLP
                                                    275 Battery Street, 29th Floor
                                                    San Francisco, CA 94111
                                                    Tel: (415) 956-1000
                                                    Fax: (415) 956-1008
                                                    rheimann@lchb.com

                                               6
        Case 1:11-cv-10230-MLW Document 650 Filed 10/20/20 Page 7 of 7




                                                    Attorney for Lieff Cabraser Heimann &
                                                    Bernstein, LLP




                               CERTIFICATE OF SERVICE

I certify that the foregoing document was filed electronically on October 20, 2020 and thereby
delivered by electronic means to all registered participants as identified on the Notice of
Electronic Filing (“NEF”).
                                              /s/ Joshua C. Sharp
                                              Joshua C. Sharp




                                               7
